Case:19-16333-EEB Doc#:4 Filed:07/24/19 Entered:07/25/19 09:24:40 Pagel of 2

 

Yi

First Name

Debtor 1

Debtor 2
(Spouse, Iffillng) Fiest Name Middie Name

 

United States Bankruptcy Court for the: District of “ oh eo :
Case number (State) C) Check if this is an
(f known) amended filing

 

 

 

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 tas

If you are an individual filing under chapter 7, you must fill out this form [f:

™ creditors have claims secured by your property, or

MM you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
if two married people are filing together In a joint case, both are equally responsibie for supplying correct Information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Ea List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?

Creditors A\want Cred Ae GY\ Psu property. ve

Retain the property and redeem it.
Description of

property DOW Vo

C2) Retain the property and enter into a

 

 

securing debt: ; C Reaffirmation Agreement.
Vosssoy ; () Retain the property and [explain]:
Creditors A \\ Jk \\ \ os of
Credit M\wc. w\ (\ 7 a Mer\ hat Surrender the property. a No
Cl Retain the property and redeem tt. C0) Yes

Description of 4 ete QO : .

5 . " ‘ “ Retain the property and enter into a
property Cane, Rox < Qas
securing debt: Yb . NY S + Reaffirmation Agreement.

Creditor’s C) Surrender the property. Q) No

O) Retain the property and [explain]:

 

 

name:
Cl Retain the property and redeem tt. QO) Yes
pepe of C) Retain the property and enter into a
Reaffirmation Agreement.

securing debt:
CJ Retain the property and [explain]:

 

credtors C) Surrender the property. (No
‘ (C) Retain the property and redeem it. () ves

OC) Retain the property and enter into a
Reaffirmation Agreement.

O) Retain the property and [explain]:

Description of
property
securing debt:

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1
Case:19-16333-EEB Doc#:4 Filed:07/24/19 Entered:07/25/19 09:24:40 Pagez2 of 2

Debtor 4 WS t (\P 7 \\ Wid Case number (if known)
First Name” Néddia Name \ LastNamo =
Ea List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are stiilin effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume It. 11 U.S.C. § 365(p)(2).

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: T Wople ‘a No

   

 

 

 

 

 

 

 

Description of leased ‘ ‘ ; 0 Yes
+ % a A Se se pe se i im Sy

rere RNONE SS ORS cles nes

Lessors name: QO No
Oly

Description of leased “

property:

Lessor’s name: ONo

Description of leased C) Yes

property:

Lessors name: C No
C) Yes

Description of leased

property:

Lessors name: UC No
QO) Yes

Description of leased

property:

Lessor's name: CI No
OC) Yes

Description of leased

property:

Lessors name: CNo
CQ) Yes

Description of leased
property:

Under penalty of perjury, | declare that | have Indicated my Intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

 

 
 
 

 

 

 

Signature of Debtor 1 Signature of Debtor 2

Date
MMi DD? YYYY

 

Official Form 108 Statement of intention for Individuals Filling Under Chapter 7 page 2
